Title: To George Washington from Lund Washington, 18 March 1778
From: Washington, Lund
To: Washington, George



Dr Sir
Mount Vernon March 18th 1778

your Letter of Feby 28th is at Hand as also the one by Captn Triplett. Lanphier was here some little time past, after some conversation with him I found he had very little thoughts of worckg here much more—he said money woud not purchase the necessarys of Life and that he must endeavour to make them—findg I coud do nothing better with him, I told him if he wou’d stick to his worck and endeavour to finish it—I wou’d make him a present at shearg time of 40 Wt of Wool and next Fall 30 Barrels of Corn—he has promised that he will be here very shortly and stick close to the worck, and that nothing but Sickness shall take him from it—had I not have made him the above offer—he woud not have worckd for 10/ a day nor his man for much less—his delays has made us use much more plank than woud have been sufficient, for I have once or twice purchased more than enough I thought to do the worck, Inch plank is 18/ pr C. but I have engaged some at 14/ which I shall send to the Furnice for, immediately least they shou’d forget the agreement. I fear it will be very difficult to get shells and if to be got, at a very high price, I wish your conjectures of our Privateer may not prove true several difficultys attend her—the guns for her lay at Hampton we cannot get a vessle to Venture there to bring them up, the St Albans a 74 gun Ship lays there, which frightens them, a Sail Maker cannot be got, so that they are not made so Quick as we want them, they are made by the Captn and a few Sailors—but in such demand are seamen that we cannot keep a man more than 3 or 4 days before some one persuades him off, by secretly temptg him with more wages, so it is with Carpenters, Still I am in hopes she will get out, my little Fortune

will not well bear that she shoud be lost—The Court who presided over our Draughtg Law in this Cty, was so exceedgly complisont that they woud not Suffer me to take a chance for a prize—there was no law to exempt me, and they were sworn to do the worck impartially—but I am thinking it will all be to do over again—the people murmer and say our Draught was not agreeable to the letter of the law[.] in other Ctys officers as well as men drew, here it was judge’d that it never was intended that the judges should judge themselves, therefore they did not draw—by which means one Colo. & two Captns (Single men) took no chance for a prize—but a Better reason will oblige them to draught again the men who were draughted cannot be found.
Our Volenteer Scheme will turn out as I expected I have not been able to learn that more than 20 men within the State have as yet offerd—that is 20 more than I expected—By your Letter I shoud suppose you were apprehensive I intended to leave you—I hope for the Future you will entertain a better opinion of me than to believe that while you are encountering every danger and difficulty, at the Hazard of your life and repose, giveg up all domestick happiness, to serve the publick and me among them, that I shoud attempt to take the advantage of you by screwg up my wages or leavg your estate to the care of a Stranger—at my time of Life it is time to think of getg a Home, and enterg into a different State of life if ever, but all this I will forego and endeavour the best I can for you whilst you are away.
Happy I am to hear that shame and disgrace is likely to Fall on your Secret Enemys—Mr Custis came up from Wmsburg last night—he tells me he was a Day or two with the Governer whilst below—that he told him he had pushd R.H.L. very close several times and that he had declared in the most solemn manner his innocence or that there ever was a design or intention by any the members of Congress that he knows off to displace you—in short he talkd to the Governer as he did to Mason[.] Colo. Nelson openly and Publickly charged and taxd him with it, but he again in the most solemn Manner deny’d it—the Freeholders of King Wm will not give there Vote unless the candidate promises to prevent if possible R.H.L. from ever being in any publick office—some of the Ctys refused to be draughted unless they were first assured that you were at the Head of the Army—If R.H.L. is innocent it is a pity he shoud lay under the suspicion of Guilt.
I shall attempt to make Molasses, Sugar, Rum &c. from Corn next Fall—I believe I shall not attempt makeg Tobacco—some of our Negroes are Sick otherways all well—My Compliments to Mrs Washington & believe me Dr Sir your affectionate Hbl. Servt

Lund Washington


P.S. I will send your mare to Custis Horse.

